                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                              Civil Action No. 7:21-cv-00110-FL

DONALD C. SEIFERT, JR., AND DONNA                         )
P. SEIFERT,                                               )
                                                          )   ORDER GRANTING CONSENT
                Plaintiff,
                                                          )   MOTION FOR PROTECTIVE ORDER
v.
                                                          )   STAYING DEADLINES AND
U.S. BANK, N.A., and TRANS UNION LLC,                     )   DISCOVERY
                                                          )
                                                          )
                          Defendants.

        This cause came before the Court on the Consent Motion for Protective Order Staying

Deadlines and Discovery, and for good cause shown the Court finds that the Consent Motion

should be granted.

        It is therefore, ORDERED that all pre-trial and discovery deadlines in this matter are

hereby STAYED1 until ten (10) days after the Court denies (even in part) the pending Motion to

Dismiss, within which ten (10) days the parties’ counsel agree to reconvene the suspended Rule

26(f) conference and provide a new joint report to the Court for review and approval.

              21st day of September, 2021.
        This _____



                                                              ____________________________________
                                                              United States District Judge




1
 This Order excepts only the agreed-upon deadline for the service of Initial Disclosures, which is September 20,
2021, pursuant to the joint report submitted contemporaneously with the Consent Motion at issue in this Order.

79901469.1
79901469.1
             Case 7:21-cv-00110-FL Document 30 Filed 09/21/21 Page 1 of 1
